Title: To Alexander Hamilton from James McHenry, 29 August 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War DepartmentAugust 29th. 1799

I received at Trenton on the 27th: instant, your letter dated the 22nd: enclosing a Return and letter from General Wilkinson, relative to Supplies of Cloathing for the Troops on the Northern and Southwestern Frontier, and designating the quantity requisite for the present numbers of the Troops as well as the portions for each post, also a letter from Captain pasteur dated Massac the 30th: June last, exhibiting long arrearages of Cloathing and pay due at that post.
The letter from Massac occasions your observing “The deficiency of Clothing mentioned (which it were to be wished was the only instance had occurred) is a lamentable fact, which places in a strong light the necessity of having an extra quantity of Clothing always in deposit at some one of the Western posts.”
I now recollect but one place on the Northwestern frontier, which has been represented to me, to have been incompetently supplied with Clothing. You will remember that upon an investigation, Major Rivardi’s representation of facts appeared incorrect, and that at the time of making his statement to you, there was Clothing at Niagara and Oswego, sufficient for their respective Garrisons, and a surplus, the return for these posts having been fully complied with.
Respecting the deficiency at Massac, I think it proper to inform you that the requisition or return made by General Wilkinson for Cloathing for the frontier Army was duly attended to, and that I advised him on the 31st: of January last “Cloathing has been forwarded to the extent of our means for all the troops on the frontiers, including the Mississippi, it is however to be regretted that from a failure of the Contract, the Supplies have in some instances fallen short of the complement, and in others have been so long delayed, as to produce without doubt, serious sufferings and complaints.”
The failure of the Contract, was occasioned by circumstances not to be controuled or avoided—there was an actual want in the United States of some of the Articles necessary for Soldiers’ Cloathing, and some importations orders of Kerseys and other articles by the Contractor, were captured on their passage at Sea.
I take the occasion also to observe, that I consider it the duty of a Commanding General, not only to make Returns of all Articles, among these Clothing wanted for his troops, but to make them in such Season, as to allow of making up, and transporting them to their destinations.
That I consider it to be my duty to direct as far as practicable, and as promptly as may be, a compliance with the requisitions made, by causing the delivery of the Articles called for, to the Quarter Master General for transportation. I suppose my duty is completed by such delivery to the Quarter Master—and that all ulterior orders, respecting the destination and distribution of the Articles proportionally at different posts, should exclusively emanate from the Commanding General.
If indeed any of the chain of Officers, concerned in the putting up, labelling, transportation or delivery of the Articles, shall neglect or err in their duties, and can no otherwise be legally punished, than by a reference to the Department of War, it is proper the Secretary should be informed of the circumstances and facts, that the competent authority may judge what is right to be done on every such occasion that may occur.
The letter from Captain Pasteur you say presents also the idea of a very disagreeable procrastination of pay, that “it is extremely to be wished there could be greater exactness in this particular” and that, “the disadvantages of with-holding the pay for a length of time and accumulating the arrears into a mass are obvious and numerous”—and add, “in relation to the subjects of supply and pay, I must be permitted to observe generally, that it is essential to the prosperity of our Military affairs, that there shall be much more system and punctuality, than have heretofore obtained.”
On the subject of the pay of the troops, it is proper there should be a clear understanding. “An Act making alterations in the Treasury and War Department” passed the 8th: of May 1792 Section 3rd: provides, “that there be a paymaster to reside near the Head Quarters of the Troops of the United States—that it shall be the duty of the said paymaster to receive from the Treasurer all the monies which shall be entrusted to him, for the purpose of paying the pay, arrears of pay, Subsistence or Forage, due to the Troops of the United States. That he shall receive the pay Abstracts of the paymasters of the several Regiments or Corps, and compare the same with the returns or Muster Rolls which shall accompany the said pay Abstracts. That he shall certify accurately to the Commanding Officer the Sums due to the respective Corps, who shall thereon issue his Warrant on the said paymaster for the payment accordingly. That copies of all reports to the Commanding Officer, and the Warrants thereon, shall be duly transmitted to the Office of the Accountant of the War Department in order to be there examined and finally adjusted at the Treasury.”
The 15th: Section of “An Act for the better organizing of the Troops of the United States and for other purposes” past the 3rd: of March last, does not appear to modify or change the duties of the paymaster General, altho’ it may substitute his Deputies for certain purposes. The prescriptions of the former Act are definitive and directory, and make it the duty of the Treasurer by Section 2nd: to disburse all such monies, as shall have been previously ordered for the use of the Department of War, by Warrants from the Treasury, which disbursements shall be made, pursuant to Warrants from the Secretary of War countersigned by the Accountant.”
Under the Act cited consider the requisition on the War Department for the pay of the Army to rest with the paymaster General, that when this is made, it is the duty of the Secretary of War to make a demand on the Treasury, to deposit the amount with the Treasurer to be drawn out on his Warrants countersigned by the Accountant in favor of the paymaster General for the purpose of actual payments to the Military by himself or through his Deputies on Warrants drawn by the Commanding General or Officer, the General or paymaster I suppose competent to, and the proper persons, to devise facilities, with a due attention to œconomy and security for the payment of the Army.
Monies for the recruiting Service, Bounties, Subsistence and forage of the Army, it is understood are to take the same course. In a word the Secretary ’tis supposed, has only to sanction the disbursement of monies required for all the said purposes, by his Warrants on the Treasurer, in favor of the paymaster, who will apply the same according to the Warrants and orders of the Commanding General.
I have the honor to be,   with great respect, Sir   Your obedt: servant
James McHenry
Major General Alexander Hamilton.
